Citation Nr: 0421012	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  02-01 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected tinnitus, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral chronic otitis media 
with bilateral perforated membranes. 

4.  Entitlement to service connection for a gastrointestinal 
disorder.

5.  Entitlement to service connection for a spinal disorder 
(to include lumbar, thoracic and cervical).

6.  Entitlement to service connection for a right knee 
disability.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision rendered in April 
2000 by the Department of Veterans Affairs (VA) Regional 
Office in Louisville, Kentucky (the RO).

Procedural history

The veteran served on active duty from May 1974 to May 1978.  
Service records show that he also had two years of active 
service prior to May 1974.

The veteran filed a claim of entitlement to service 
connection for various disabilities, to include hearing 
problems, in March 1999.  In an April 2000 rating decision, 
the RO granted service connection for tinnitus, rated as 10 
percent disabling; bilateral hearing loss, rated as 
noncompensably disabling; and bilateral chronic otitis media 
with bilateral perforations, also rated as noncompensably 
disabling.  The veteran thereafter indicated disagreement 
with the assignment of those disability ratings, and 
perfected his appeal thereof with the submission of a 
substantive appeal (VA Form 9) in February 2002.  

In the April 2000 rating decision, the RO denied claims of 
entitlement to service connection for a gastrointestinal 
disorder, a spinal disorder and a right knee disability.  The 
appeal of those issues was also perfected in February 2002.

The issues of entitlement to service connection for a 
gastrointestinal disorder, a spinal disorder, and a right 
knee disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required of him.

FINDINGS OF FACT

1.  The veteran is currently in receipt of the maximum 
schedular rating that can be assigned for tinnitus.

2.  The report of a November 2002 VA examination shows that 
the veteran had level II hearing in each ear; VA examination 
in April 2001 shows that the veteran had level III hearing in 
each ear; VA examination in September 1999 shows that the 
veteran had level I hearing in each ear.  

3.  The veteran's bilateral chronic otitis media with 
bilateral perforated membranes are manifested by the absence 
of suppuration as shown on clinical evidence.

4.  The evidence does not show that any of the three service-
connected disabilities is so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
10 percent for tinnitus are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.87a, Diagnostic Code 6260 (1999); 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).

2.  The criteria for a compensable rating for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.85, 4.86 (2003).

3.  The criteria for a compensable rating for bilateral 
chronic otitis media with bilateral perforated membranes are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.14, 
4.31, 4.87, Diagnostic Codes 6200, 6201 (2003).

4.  Application of extraschedular provisions is not warranted 
in this case. 38 C.F.R. § 3.321(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for his 
service-connected tinnitus, and compensable disability 
ratings for his service-connected bilateral hearing loss and 
bilateral chronic otitis media with bilateral perforated 
membranes.  As discussed elsewhere in this decision, the 
three service connection issues are being remanded for 
additional development.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000), in which the Court held that VA could not assist 
in the development of a claim that was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

Crucially, the record reflects that the veteran was provided 
adequate and appropriate VCAA notice by means of letters from 
the RO in January 2001 and March 2001.  In particular, the RO 
informed the veteran in those letters that, to establish 
entitlement to increased service-connected compensation 
benefits, the evidence must establish that these disabilities 
have increased in severity in accordance with the rating 
criteria, which were referenced in the April 2000 rating 
decision and explicitly set forth in the SOC thereafter 
issued in February 2002.  The RO advised the veteran that it 
would assist him in obtaining any records that he identified, 
to include non-VA treatment records.  It also advised him 
that he was to notify the RO if he had received any 
additional treatment at a VA Medical Center, and that it 
would request the records of that treatment on his behalf.  
See the January 19, 2001 letter from the RO to the veteran.  
This letter is sufficiently specific so as to satisfy 
Quartuccio concerns as to notifying the veteran of the 
relative responsibilities of the RO and himself.  

The Board accordingly concludes that the veteran has been 
furnished with appropriate and adequate VCAA notice.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes the reports of three VA 
audiological examinations conducted pursuant to the veteran's 
request for service connection and for compensable or 
increased disability ratings.  These examination reports will 
be discussed in detail below.  Moreover, neither the veteran 
nor his representative has identified any outstanding 
evidence; the veteran specifically has indicated that there 
was no outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
representative have been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  
See 38 C.F.R. § 3.103 (2003).  The veteran has declined a 
personal hearing before a Veterans Law Judge, or before a 
hearing officer at the RO.  

Accordingly, the Board will proceed to a decision on the 
merits as to the three increased rating issues.

Pertinent law and regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  Specific diagnostic codes will be 
discussed where appropriate below.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings".  See Fenderson, 
12 Vet. App. at 126.  
  
Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical. 
According to the regulation, an extraschedular disability 
rating is warranted upon a finding that "the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2003).

In the interest of efficiency, the Board will address the 
Fenderson aspect of all three issues, as well as the matter 
of extraschedular ratings, at the close of its discussion 
below.



1.  Entitlement to an increased disability rating for 
service-connected tinnitus, currently evaluated as 10 percent 
disabling.

Relevant law and regulations

The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
See 64 Fed. Reg. 25,202 (1999) [codified at 38 C.F.R. § 4.85-
4.87 (2002)].  According to the former rating criteria, a 
maximum 10 percent rating was assigned for persistent 
tinnitus as a symptom of head injury, concussion or acoustic 
trauma.  38 C.F.R. § 4.87a, Diagnostic Code 6260 (1999).  

The regulation was revised effective in June 1999 to provide 
that a maximum 10 percent rating is applicable for recurrent 
tinnitus, regardless of its cause.  A note following the 
diagnostic code indicates that a separate evaluation for 
tinnitus may be combined with an evaluation under Diagnostic 
Codes 6100, 6204, or other diagnostic codes, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).

The Board notes in passing that in Wanner v. Principi, 17 
Vet. App. 4, 17-18 (2003), the Court invalidated the 
requirement in the regulation that was in effect prior to 
June 1999 that in order for a compensable rating to apply, 
the tinnitus had to be the result of head injury, concussion, 
or acoustic trauma.  

The regulation was again revised in May 2003 to add two 
additional notes following the diagnostic code as follows:  

Note (2): Assign only a single evaluation for 
recurrent tinnitus, whether the sound is perceived 
in one ear, both ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in 
which the sound is audible to other people and has 
a definable cause that may or may not be 
pathologic) under this diagnostic code, but 
evaluate it as part of any underlying condition 
causing it.

See 68 Fed. Reg. 25,822 (May 14, 2003).

Under all versions of the regulation, the maximum rating that 
is available for tinnitus is 10 percent.  

Analysis

In its rating decision of April 2000, the RO, in addition to 
granting service connection for tinnitus, assigned a 10 
percent rating therefor.  As this is the maximum rating that 
can be awarded for tinnitus, no increased rating for this 
disability can be awarded.  The veteran's claim for a 
disability rating in excess of 10percent for tinnitus 
accordingly fails.

The Board notes that the veteran has not requested that he be 
assigned separate 10 percent disability ratings for each ear.  
See 38 C.F.R. § 4.25 (2003).  Even if such a request had been 
made, however, a rating greater than the current 10 percent 
evaluation for bilateral tinnitus could not be awarded.  VA's 
Office of General Counsel (OGC) has determined that "the 
perception of noise is the disability identified in true 
tinnitus, and the source of this perceived noise is not in 
either or both ears.  The undifferentiated nature of the 
source of the noise that is tinnitus is the primary basis for 
VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity."  
See VAOPGCPREC 2-03, p. 3.  VA OGC therefore determined that 
the original and revised versions of Diagnostic Code 6260 
authorized a single 10 percent rating for tinnitus, 
regardless of whether it was perceived as unilateral, 
bilateral, or in the head, and precluded the assignment of 
separate ratings for bilateral tinnitus.  The Board is bound 
by this opinion, and separate ratings may not be assigned 
under 38 C.F.R. § 4.25.  See 38 U.S.C.A. § 7104(c ) (West 
2002).

In summary, the veteran's claim for a rating greater than 10 
percent for tinnitus cannot be granted as a matter of law 
because 10 percent is the maximum rating provided in the VA 
rating schedule.  The benefit sought on appeal is accordingly 
denied.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

Relevant law and regulations

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel (dB) 
loss based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. § 4.85 (2002).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's initial claim for service 
connection was received in March 1999, before the amended 
regulations became effective.  Thus, the veteran's claim will 
be evaluated in accordance with both versions of the 
regulations.  See VAOPGCPREC 3-2000 (2000).  The amended 
regulations did not alter the method described above using 
Tables VI and VII, and therefore has no effect on the 
veteran's claim.  However, pertinent changes were made to 38 
C.F.R. § 4.86, regarding cases of exceptional hearing loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 38 
C.F.R. § 4.86(b) provide that when the puretone threshold is 
30 dB or less at 1,000 hertz, and 70 dB or more at 2,000 
hertz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2003); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).

The veteran's service medical records show that he developed 
hearing loss during service.  Service connection was granted 
by the RO in April 2000, based on the report of a September 
1999 VA audiology examination demonstrating bilateral hearing 
impairment above that required by 38 C.F.R. § 3.385 to 
constitute hearing impairment for VA benefits purposes.  This 
examination resulted in the following findings:  






HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
25
35
45
LEFT
N/A
35
30
45
60

Speech recognition was 100 percent in each ear.

On VA audiological evaluation in April 2001, pure tone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
20
30
45
LEFT
N/A
25
25
60
70

Speech recognition was 76 percent in the right ear and 80 
percent in the left ear.  

On VA audiological evaluation in November 2002, pure tone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
20
30
35
LEFT
N/A
30
25
55
65

Speech recognition was 88 percent in the right ear and 84 
percent in the left ear.  

Analysis

Service connection is currently in effect for bilateral 
hearing loss, evaluated as zero percent disabling.  The 
veteran seeks a higher disability rating.  



Applying the findings of the November 2002, April 2001 and 
September 1999 VA examinations to the rating criteria for 
hearing impairment, the Board concludes that there is no 
basis at this time for a rating assignment in excess of the 
currently assigned noncompensable evaluation.  

The report of the November 2002 examination shows that the 
veteran's right ear manifested average puretone thresholds of 
28 decibels in the right ear and 44 decibels in the left ear, 
with speech discrimination of 88 percent in the right ear and 
84 percent in the left ear.  Reference to 38 C.F.R. § 4.85, 
Table VI, shows the veteran's hearing loss to be Level II 
impairment for each ear.  Under 38 C.F.R. § 4.85, Table VII, 
this degree of bilateral hearing impairment is 
noncompensable.  The report of the April 2001 examination 
shows that the veteran manifested average puretone thresholds 
of 30 decibels in the right ear and 45 decibels in the left 
ear, with speech discrimination of 76 percent in the right 
ear and 80 percent in the left ear.  Reference to 38 C.F.R. § 
4.85, Table VI, shows the veteran's hearing loss to be Level 
III impairment for the right ear, and Level III impairment in 
the left ear.  Under 38 C.F.R. § 4.85, Table VII, this degree 
of bilateral hearing impairment is also noncompensable.  The 
report of the September 1999 examination shows that the 
veteran manifested average puretone thresholds of 34 decibels 
in the right ear and 43 decibels in the left ear, with speech 
discrimination of 100 percent in the right ear and 100 
percent in the left ear.  Reference to 38 C.F.R. § 4.85, 
Table VI, shows the veteran's hearing loss to be Level I 
impairment for the right ear, and Level I impairment in the 
left ear.  Under 38 C.F.R. § 4.85, Table VII, this degree of 
bilateral hearing impairment is again noncompensable.  

The Board notes that no matter which examination is used, the 
schedular criteria for a compensable rating are not met.  
There are no recent examination or treatment reports that 
call these reports into question.  

Moreover, since there are specific requirements in terms of 
pure tone threshold averages and speech reception test 
results for each percentage rating, the assignment of a 
compensable rating utilizing the provisions of 38 C.F.R. § 
4.7 is not appropriate.  The veteran's test results clearly 
fall within the parameters for a zero percent rating.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, Tables 
VI, VII, Diagnostic Code 6100 (2003).

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
38 C.F.R. § 4.85 because the speech discrimination test may 
not reflect the severity of communicative functioning that 
some veterans experience.  See 64 Fed. Reg. 25,203 (May 11, 
1999).  Under 38 C.F.R. § 4.86(a), if puretone thresholds at 
each of the specified frequencies (1000, 2000, 3000, and 4000 
Hertz) are 55 dB's or more, an evaluation could be based upon 
either Table VI or Table VIa, whichever results in a higher 
evaluation.  Under section 4.86(b), when a puretone threshold 
is 30 dB or less at 1000 Hertz, and is 70 dB or more at 2000 
Hertz, an evaluation could also be based either upon Table VI 
or Table VIa, whichever results in a higher evaluation.

It is clear from the medical evidence that the provisions of 
38 C.F.R. § 4.86 are not met in this case with respect to 
either ear.  Puretone thresholds only exceed 55 dB's at 3000 
Hertz and above in the left ear, and at no time in the right 
ear, so the requirements of subdivision (a) are not 
satisfied.  With respect to subdivision (b), although 
puretone thresholds are primarily below 30 dB at 1000 Hertz, 
they are not 70 dB or more at 2000 Hertz.

Based on the evidence as discussed above, a preponderance of 
the evidence is against the veteran's claim of entitlement to 
a compensable evaluation for bilateral hearing loss.  The 
claim, accordingly, is denied.

3.  Entitlement to an increased (compensable) disability 
rating  for service-connected bilateral chronic otitis media 
with bilateral perforated membranes. 

Factual background

The veteran underwent a left ear tympanoplasty and ossicular 
reconstruction in November 1999, with occasional drainage 
from both ears.  

A May 2000 VA medical record references the fact that the 
veteran was, at that time, six months status post 
tympanoplasty.  The left ear tympanic membrane was intact, 
with no fluid, while the right tympanic membrane had a "70 
percent" perforation but healthy middle ear mucosa.  

On VA examination in April 2001, he indicated that he 
experienced chronic drainage bilaterally until the left 
eardrum was repaired in 1999, but now only experienced 
chronic drainage on the right.  

On VA examination in November 2002, the veteran indicated 
that the left tympanic repair performed in November 1999 
"stopped the drainage, but did not improve his hearing."  
The examination report notes that right tympanic repair had 
not been performed due to a lack of tympanic membrane.

Relevant law and regulations

The veteran's service-connected otitis media with bilateral 
perforated membranes is currently rated noncompensably 
disabling under 38 C.F.R. § 4.87, Diagnostic Codes 6211 
[perforation of tympanic membrane] and 6200 [chronic 
suppurative otitis media].

Perforation of the tympanic membrane is rated noncompensably 
disabling.  38 C.F.R. § 4.87, Diagnostic Code 6211 (2003).

Chronic suppurative otitis media, mastoiditis, or 
cholesteatome, or any combination, is rated as 10 percent 
disabling during suppuration, or with aural polyps.  Hearing 
impairment and complications such as labyrinthitis, tinnitus, 
facial nerve paralysis, or bone loss of the skull are rated 
separately.  38 C.F.R. § 4.87, Diagnostic Code 6200 (2003).  

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2003).

Chronic nonsuppurative otitis media with effusion (serous 
otitis media) is rated as hearing impairment.  38 C.F.R. 
§ 4.87, Diagnostic Code 6201 (2003).  

Analysis

The veteran's service-connected otitis media with bilateral 
perforated membranes is currently rated noncompensably 
disabling under Diagnostic Codes 6211 [perforation of 
tympanic membrane] and 6200 [chronic suppurative otitis 
media].

As noted above, a noncompensable disability rating is all 
that may be assigned for perforated tympanic membranes.  The 
Board's inquiry will therefore be directed to the otitis 
media, where there is at least a possibility that a 
compensable rating may be assigned.

Entitlement to a compensable evaluation for service-connected 
bilateral chronic otitis media is dependent on evidence of a 
chronic suppurative process.  
See Diagnostic Code 6200.  In this case, the various medical 
treatment records associated with the veteran's claims file 
are devoid of evidence indicating that he sought treatment 
for ear drainage since November 1999.  Significantly, the 
reports of the three VA audiology examinations conducted 
since September 1999, while noting the veteran's complaints 
of ear drainage, do not show that any drainage or suppuration 
was observed during the examination.  Moreover, the history 
furnished by the veteran, as noted on these examination 
reports, is at best ambiguous.  In April 2001, he reported 
that he experienced only right ear chronic drainage, while in 
November 2002 there was no reference to any drainage at all, 
only that the left ear tympanoplasty performed in November 
1999 "stopped the drainage."  These reports do not provide 
a sufficient basis for finding that there ear drainage or 
chronic suppuration.  To the extent that the veteran is so 
contending, his reports are outweighed by the lack of 
supporting clinical evidence.

The absence of clinical evidence of ear drainage or chronic 
suppuration leads the Board to conclude that the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation for bilateral chronic otitis 
media with bilateral perforated membranes, inasmuch as the 
presence of chronic suppuration is a requisite for a 
compensable rating, in the absence of any other 
complications.  
The evidence does not demonstrate that there are other 
complications, such as facial paralysis, bone loss, 
labyrinthitis, or any other impairment attributed to the 
service-connected otitis media, nor is it shown that there 
are aural polyps.

The veteran's chief complaint appears to be related to 
diminished hearing.  As indicated above, hearing loss and 
tinnitus are service connected, and have been assigned 
appropriate disability ratings.  Assignment of a second 
disability rating under Diagnostic Code 6201 for such 
symptoms is proscribed as "pyramiding".  
See 38 C.F.R. § 4.14 (2003).  

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2003); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  In this case, separate ratings for the 
otitis media and the perforated tympanic membranes would 
accomplish nothing, since as explained above each would be 
rated as noncompensably disabling. 

In summary, for reasons explained above a preponderance of 
the evidence is against the veteran's claim of entitlement to 
a compensable disability rating for his service-connected 
otitis media with bilateral perforated membranes.  The 
benefit sought on appeal is accordingly denied.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

As was discussed in the Introduction, in its April 2000 
rating decision, the RO assigned a 10 percent disability 
rating for tinnitus, and noncompensable evaluations for 
bilateral hearing loss and bilateral chronic otitis media 
with bilateral perforated membranes; the rating for hearing 
loss was effective as of March 15, 1999, and the ratings for 
tinnitus and otitis media were effective as of September 29, 
1999.  Each of these ratings were based on the reports of the 
several audiology examinations, which are discussed above.  
None of these examination reports, nor any other records, 
show that ratings in excess of those currently assigned could 
be awarded at any time since the effective date of the grant 
of service connection.  The veteran has pointed to no 
specific evidence which would support the assignment of 
staged ratings.  Accordingly, staged ratings are not 
appropriate for any of the claimed disabilities.

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the April 2000 rating decision which forms the basis of 
this appeal, the RO determined that an exceptional or unusual 
disability picture did not exist with respect to any of the 
three disabilities here under consideration.  Accordingly, 
the Board will address the possibility of the assignment of 
an extraschedular rating for the increased disability ratings 
at issue.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2003).

There is no evidence that the veteran has been hospitalized 
for any of the three disabilities here under consideration.  
Nor is there evidence of marked interference with employment 
due to these disabilities.  The medical evidence, in 
particular the report of a September 1999 VA compensation and 
pension examination, indicated that the veteran, who worked 
as a truck driver, was no longer employed.  However, this was 
reportedly due to generalized spinal pain, not to any of the 
three disabilities for which he now seeks increased ratings.  
[The veteran's claim of entitlement to service connection for 
the spinal disability(ies) is being remanded by the Board for 
further development.]  In addition, the medical evidence does 
not demonstrate any exceptional or unusual clinical picture.  
Nor is there any other factor which would warrant the 
referral of any of these disabilities to appropriate 
officials within VA for consideration of extraschedular 
ratings.  


ORDER

Entitlement to an increased disability rating for tinnitus is 
denied.

Entitlement to an increased (compensable) disability rating 
for bilateral hearing loss is denied.

Entitlement to an increased (compensable) disability rating 
for bilateral chronic otitis media with bilateral perforated 
membranes is denied. 







	(CONTINUED ON NEXT PAGE)





REMAND

4.  Entitlement to service connection for a gastrointestinal 
disorder.

5.  Entitlement to service connection for a spinal disorder 
(to include lumbar, thoracic and cervical).

6.  Entitlement to service connection for a right knee 
disability.

In February 2002, the RO issued a statement of the case (SOC) 
that pertained, in pertinent part, to the issues of 
entitlement to service connection for a gastrointestinal 
disorder and of entitlement to service connection for a 
spinal disorder.  In October 2002, the RO issued an SOC that 
pertained to the issue of entitlement to service connection 
for a right knee disability.  

Thereafter, in January 2003, the RO received a statement from 
a private physician, dated in January 2003 and not previously 
associated with the veteran's claims file, to the effect that 
there was a possible nexus between the veteran's current 
medical problems and his military service.  This evidence has 
not been considered by the RO, and no waiver of such 
consideration is of record.  See 38 C.F.R. §§ 19.31, 20.1304 
(2003).  The case must therefore be returned to the RO for 
readjudication.  See Disabled American Veterans v. Principi, 
327 F. 3d 1339 (Fed. Cir. 2003) [VA regulation allowing the 
Board to consider additional evidence without remanding case 
to the agency of original jurisdiction for initial 
consideration was invalid].

These claims are accordingly REMANDED to the Veterans 
benefits Administration (VBA) for the following action:

VBA should review all evidence associated 
with the claims file subsequent to 
February 2002 with regard to the 
veteran's claims of entitlement to 
service connection for gastrointestinal 
and spinal disorders, when the SOC as to 
those claims was issued, and all evidence 
associated with the claims file 
subsequent to October 2002 with regard to 
the veteran's claim of entitlement to 
service connection for a right knee 
disorder, when the SOC as to that claim 
was issued.  After undertaking any 
additional evidentiary and/or procedural 
development which it deems to be 
appropriate, VBA should readjudicate the 
claims.  If any or all of these claims 
remain denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case, and 
be allowed the appropriate period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as warranted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



